*104On the 29th day of August 1972, Ta’ai U. Galoia filed a separation agreement on land known as “Tafeta” allegedly belonging to the Galoia family.
On the 25th day of September 1972, Tuiaana Moi filed an objection. The land involved in this case is a single tract 60' x 60'. At the trial of this matter the Objector in answer to a question by the Court stated that the first time he saw the tract of land (60' x 60') upon which the separation is asked was in January 1973. The filing of an objection on September 25, 1972, without any knowledge as to the property offered is frivolous and is not worthy of the court’s consideration. This objection should be dismissed.
On September 29, 1972, an objection was filed by Moke Siufanua. At the trial he testified that the part of the 60' x 60' tract that he claimed to own, which, incidentally was exactly one-half or 30' x 30', had been considered in Case No. 12-1955, and he agreed that in that case the land had been declared to be the communal land of the Galoia family. In answer to a question he acknowledged that he knew the result of that case, but he went on to state that God knows it is his property, thereby, in effect disagreeing with the Court decision of 1955.
This, too, is a completely frivolous objection and unworthy of any consideration by the Court.
IT IS THEREFORE, ORDERED AND ADJUDGED that both objections be and are dismissed.
IT IS FURTHER ORDERED that because of the frivolous nature of the objections filed, each Objector shall pay to the Clerk of the Court within 10 days, the sum of $75 as Court costs.